Case 20-20810-CMB        Doc 8   Filed 03/16/20 Entered 03/16/20 16:49:16         Desc Main
                                 Document      Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

KURT J. COFANO,                                   Bankruptcy No. 20-20810-CMB

              Debtor.                             Chapter 11

KURT J. COFANO,                                   Document No.

              Movant,                             Related to Doc. No. 1
        vs.

NO RESPONDENT.

                     MOTION FOR ENLARGEMENT OF TIME TO
               FILE SUBMISSIONS TO COMPLETE DEFICIENT FILING

        AND NOW, comes Kurt J. Cofano, the Debtor in the above Chapter 11 Case, by

and through his Counsel, Robert O Lampl, John P. Lacher, David L. Fuchs, Ryan J.

Cooney and Sy O. Lampl, and files this MOTION FOR ENLARGEMENT OF TIME TO

FILE SUBMISSIONS TO COMPLETE DEFICIENT FILING as follows:

        1.    The Movant is Kurt J. Cofano, the Debtor in the above Chapter 11 Case.

        2.    The Movant commenced the above Chapter 11 Case by filing a Petition

for Relief with the Clerk of this Honorable Court on March 2, 2020.

        3.    At the time of the filing of the Petition for Relief, the Movant did not have

available and did not provide various items of information and documents which needed

to be provided by the Movant to complete his Petition. The deadline by which the

Movant is to submit the items necessary for the completion of the Petition is March 16,

2020.

        4.    The Movant requires, and respectfully requests, an enlargement of the

time in which he is to cure the deficiencies in his Petition.
Case 20-20810-CMB        Doc 8    Filed 03/16/20 Entered 03/16/20 16:49:16      Desc Main
                                  Document      Page 2 of 4


       5.       Specifically, the Movant requests an enlargement of time in the amount of

fourteen (14) days, until March 30, 2020, to submit the materials necessary to complete

his Petition.

       6.       The basis for the requested enlargement is that the Debtor needs more

time to fully gather materials necessary for completion of the Petition.

       7.       The Debtor has been diligent in gathering the materials necessary to

complete his Petition but needs more time to do so.

       8.       No prior enlargements of time have been requested in the matter.

       9.       No party will be prejudiced if the enlargement of time being requested

herein is granted.

       Wherefore, it is respectfully requested that this Honorable Court enter an Order

enlarging the time in which the Debtor may cure the deficiencies in his Petition by a

period of fourteen (14) days, until March 30, 2020.

                                                         Respectfully Submitted,


Date: March 16, 2020                                     /s/ Robert O Lampl
                                                         ROBERT O LAMPL
                                                         PA I.D. 19809
                                                         JOHN P. LACHER
                                                         PA I.D. #62297
                                                         DAVID L. FUCHS
                                                         PA I.D. #205694
                                                         RYAN J. COONEY
                                                         PA I.D. #319213
                                                         SY O. LAMPL
                                                         PA I.D. # 324741
                                                         Counsel for the Debtor
                                                         223 Fourth Avenue, 4th Floor
                                                         Pittsburgh, PA 15222
                                                         (412) 392-0330 (phone)
                                                         (412) 392-0335 (facsimile)
                                                         Email: rlampl@lampllaw.com
Case 20-20810-CMB      Doc 8    Filed 03/16/20 Entered 03/16/20 16:49:16      Desc Main
                                Document      Page 3 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

KURT J. COFANO,                                Bankruptcy No. 20-20810-CMB

             Debtor.                           Chapter 11

KURT J. COFANO,                                Document No.

             Movant,                           Related to Doc. No. 1
      vs.

NO RESPONDENT.


                               CERTIFICATE OF SERVICE

      Robert O Lampl, John P. Lacher, David L. Fuchs, Ryan J. Cooney and Sy O.

Lampl hereby certify, that on the 16th day of March, 2020, a true and correct copy of the

foregoing MOTION FOR ENLARGEMENT OF TIME TO FILE SUBMISSIONS TO

COMPLETE DEFICIENT FILING was served upon the following (via electronic service):


Office of U.S. Trustee
Liberty Center, Suite 970
1001 Liberty Avenue
Pittsburgh, PA 15222
Case 20-20810-CMB   Doc 8   Filed 03/16/20 Entered 03/16/20 16:49:16   Desc Main
                            Document      Page 4 of 4


                                                /s/ Robert O Lampl
                                                ROBERT O LAMPL
                                                PA I.D. 19809
                                                JOHN P. LACHER
                                                PA I.D. #62297
                                                DAVID L. FUCHS
                                                PA I.D. #205694
                                                RYAN J. COONEY
                                                PA I.D. #319213
                                                SY O. LAMPL
                                                PA I.D. # 324741
                                                Counsel for the Debtor
                                                223 Fourth Avenue, 4th Floor
                                                Pittsburgh, PA 15222
                                                (412) 392-0330 (phone)
                                                (412) 392-0335 (facsimile)
                                                Email: rlampl@lampllaw.com
